 SOUTHWESTERN BELL TELEPHONE COMPANYSouthwestern Bell Telephone Company and Commu-nications Workers of America, AFL-CIO, Peti-tioner. Case 17-UC-95January 14, 1981DECISION ON REVIEW AND ORDERCLARIFYING UNITBY MEMBERS JENKINS, PENELLO, ANDTRUESDALEOn May 6, 1980, the Regional Director issued aDecision and Order in the above-entitled proceed-ing in which he dismissed the unit clarification pe-tition filed herein on the ground that the classifica-tion of employees sought to be clarified into theunit had historically been excluded from the unitand that these employees were thus entitled to aself-determination election before being added tothe existing unit. Thereafter, in accordance withSection 102.67 of the National Labor RelationsBoard Rules and Regulations, Series 8, as amended,the Petitioner filed a request for review of the Re-gional Director's decision in which it argued thatthe decision raised a substantial question of law orpolicy based on Board precedent. By telegraphicorder, dated July 9, 1980, the Board granted thePetitioner's request for review. Since our grant ofreview, the Petitioner has submitted a brief in sup-port of its position.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this case,' the Boardmakes the following findings.The Employer is one of 23 companies associatedwith American Telephone and Telegraph and is en-gaged in the business of providing telecommunica-tions services to five States in the central south-western United States-Texas, Arkansas, Oklaho-ma, Kansas, and Missouri. It has its principal of-fices in St. Louis, Missouri, and has various otherfacilities located throughout the States in which itdoes business.The Employer has recognized the Petitioner asthe collective-bargaining representative of certainof its employees, including clerical employees, fora considerable period of time; the exact dates donot appear in the record. The companywide unitconsists of approximately 65,000 employees, andthe most recent collective-bargaining agreement be-tween the parties ran from August 7, 1977, toI On April 18, 180, in lieu of a hearing before a hearing officer, theparties agreed to submit the case to he Regional Director for a decisinbased on a stipulation of facts, with attached exhibits, entered int h theparties254 NLRB No. 52August 9, 1980. The Petitioner, by its amended unitclarification petition, sought to include in the unitemployees in the job classifications formerlyknown under the generic title of "engineeringclerks," in the State of Arkansas, Kansas, Missouri,and Oklahoma.2Employees in these job classifica-tions are not represented for purposes of collective-bargaining by any other labor organization.3Thereare approximately 500 employees who fill theseseveral job classifications at the Employer's admin-istrative offices in Little Rock, Arkansas; Topeka,Kansas; Kansas City and St. Louis, Missouri; andOklahoma City, Oklahoma.This petition arises because of a reorganizationby the Employer. Prior to reorganization, the Em-ployer was organized along departmental lineswhich included separate departments of account-ing, commercial, plant, traffic, and engineering. Allof the engineering clerks were employed in the en-gineering department. On July 1, 1979, the Em-ployer reorganized into segmental lines of business,residence, and network.4As a result of the Em-ployer's reorganization, the engineering departmentceased to exist, as such, and approximately 90 per-cent of the engineering clerks were included in thenetwork segment.5Of the approximately 19,500nonmanagement employees in the network seg-ment, the engineering clerks are the only unrepre-sented employees with the exception of certain em-ployees traditionally excluded from the unit be-cause of their stipulated "confidential and/or sensi-tive" work.6The parties stipulated that as a result of the reor-ganization there is a substantial community of inter-est between those employees sought in the petitionand those already in the bargaining unit. Thus, thetwo groups of employees share the same workingconditions and benefits entitlement (including butnot limited to pay, vacations, holidays, and insur-ance benefits) common supervision, common worklocations, and common job duties. The partiesthemselves stipulated to certain examples of thesubstantial community of interest between the engi-neering clerks and employees in the unit. Thus, for2 The specific job ilies under the heading "engileering clerks" includeintermediate clerk. clerk typists, clerical drafter. recordls and compilatlonclerk, clerical stenographer. reports and studies clerk, special sterogra-pher, anallysis clerk and clerical assistant' In the State otf Texas, hoseer. engineering clerks have been repre-sented by tIhe Petitioner in the exisling unit since 1975 when they wereincluded by way of certification il Case 23-RC 428ta The subject of including the engineering clerks in the bargaining untlwas not l scussed h the Fmplo, cr ad the PI'ctlinonr during their mostrecenlt 177 colleclise-bargalnng ilegotiations its rrganrlitatlion sl s tollthen knotnl to( the Petititonr aind sils ot11 i Isie i l l the tlnles ()lthers ere aIssigned o the husilles s.egnitil or Irtlll entrilhled ser-"i c hese are the categories of confidentiial stlenographer. setrilr conti-dential tenrographer, antd emplo nment tester451 DECISIONS OF NATIONAL LABOR RELATIONS BOARDexample, when the network segment was created,engineering clerks from the former engineering de-partment were merged into that segment withmany bargaining unit employees from the traffic,plant, and commercial departments. Many of theengineering clerks' work location changed as didthier supervision. Hence, an engineering clerkwould now be working alongside a unit employeewith a different job title but with a substantiallysimilar job description and with common supervi-sion. In many situations where the work location ofthe engineering clerk did not change, the work lo-cation of the unit employees changed so that thetwo categories now work side by side. Additional-ly, prior to reorganization, engineering clerks didnot share first level supervision with bargainingunit personnel. According to the stipulation, attimes, it was not until "the 5th level of manage-ment" that the two groups shared supervision.Now, as a result of the reorganization, all engineer-ing clerks share first-level or second-level supervi-sion with bargaining unit personnel. With respectto the former engineering clerks who are now net-work segment workers, the parties stipulated thatas a result of the reorganization this category does"not share a separate community of interestamongst themselves and are not ...separatelyidentifiable by job function, supervision, location,work group, worksites, wages and working condi-tions, and could only now be identified by the jobtitle they now carry." Before the reorganization,the engineering department had its own centralizedpersonnel administration which no longer exists.Instead, the network segment has its own central-ized personnel administration. The parties did stipu-late, however, that the engineering clerks' job titleshave been in existence for approximately 20 yearsand that their job duties did not change as a resultof the reorganization.In his decision, the Regional Director concludedthat the engineering clerks do appear to share acommunity of interest with unit clericals as a resultof the 1979 reorganization. Nonetheless, he foundthe engineering clerks' job titles and duties had notchanged in a 20-year period and, applying Boardprecedent that indicates that classifications of em-ployees who have been historically excluded froma unit are not normally accreted into a unit,7theRegional Director concluded that accretion wasimproper and that the engineering clerks were in-stead entitled to a self-determination election. Wefind the precedent cited by the Regional Directorinapplicable here. As a result of the Employer's re-organization, the apparent reason for the engineer-ing clerks' exclusion from the unit, i.e., a separateengineering department, has ceased to exist. Theengineering clerks now appear to be indistinguish-able on the bases of job function, supervision, workobjective, work location, or anything other thanthe continued existence of a separate job title. Inthese narrow circumstances, we think accretion ofthese employees into the unit is appropriate,8andwe shall accordingly clarify the existing unit con-sistent with our conclusion.ORDERIt is hereby ordered that the collective-bargain-ing agreement covering the employees of South-western Bell Telephone Company represented byCommunications Workers of America, AFL-CIO,at its locations in Little Rock, Arkansas; Topeka,Kansas; Kansas City and St. Louis, Missouri; andOklahoma City, Oklahoma, be, and it hereby is,clarified by including all employees with the fol-lowing job titles at those locations: intermediateclerk, clerk typists, clerical drafter, records andcompilation clerk, clerical stenographer, reportsand studies clerk, special stenographer, analysisclerk, clerical assistant.7 Sec, cg, naion IElecri-( C mpuny, 217 NLRB 66 666, 668, fn 10 (1975)Cf Cf &I Steel Corporation. 1q6 NLRB 470-471 (1972), re: "CreditD)epartment."452